Exhibit 10.30
 



THIRD AMENDMENT TO LOAN AGREEMENT
(Ex-Im Bank-Guaranteed Transaction Specific Revolving Line of Credit)


This Third Amendment to Loan Agreement (this “Amendment”) dated as of March 14,
2011 is between Bank of America, N.A. (the “Bank”) and GSE Systems, Inc., a
Delaware corporation (“GSE”), and GSE Power Systems, Inc., a Delaware
corporation (“Power”), as co-borrowers (GSE and Power are referred to
individually and collectively as, the “Borrower”).


BACKGROUND


A.  
The Borrower and the Bank entered into that certain Loan Agreement (Ex-Im
Bank-Guaranteed Transaction Specific Revolving Line of Credit) dated as of March
28, 2008, as amended by that certain First Amendment to Loan Agreement (Ex-Im
Bank-Guaranteed Transaction Specific Revolving Line of Credit) dated as of May
5, 2009 and that certain Second Amendment to Loan Agreement (Ex-Im
Bank-Guaranteed Transaction Specific Revolving Line of Credit) dated as of March
29, 2010 (collectively, the “Original Loan Agreement”).



B.  
The Borrower has requested that the Bank modify the revolving line of credit
established by the Original Loan Agreement and waive certain financial covenants
established by the Original Loan Agreement, and the Bank has agreed to do so,
upon the terms and conditions set forth in this Amendment.



C.  
The purpose of the modification is to, among other things, provide for an early
maturity of, and the termination of availability and any commitment of the Bank
to make cash advances or to issue letters of credit under, the revolving line of
credit established by the Original Loan Agreement as of the Final Disbursement
Date (as defined below).



AGREEMENT


Now, therefore, in consideration of the premises and the mutual agreements
contained herein, the parties hereby amend the Original Loan Agreement on the
following terms and conditions:


SECTION 1.                      DEFINITIONS.  All capitalized terms used herein
that are not defined herein shall have the meanings ascribed to them in the
Original Loan Agreement, unless the context specifically requires otherwise.


SECTION 2.                      AMENDMENT TO ORIGINAL LOAN AGREEMENT.  The
following amendment is hereby made to the Original Loan Agreement:


(A)           The following definition in Section 1.1 of the Original Loan
Agreement is hereby amended and restated in its entirety to read as follows:


“Final Disbursement Date” means March 14, 2011.”


SECTION 3. LIMITED WAIVER OF FINANCIAL COVENANT.  Section 9.6 of the Original
Loan Agreement requires the Borrower to maintain on a consolidated basis a
Funded Debt to EBITDA Ratio not exceeding 2.50 to 1.00 (for purposes of this
Section 3 of this Amendment, the Funded Debt to EBITDA Ratio is referred to as
the “Financial Covenant”).  The Borrower was in breach of the Financial Covenant
for the reporting period ended December 31, 2010.  The Borrower has requested
that the Bank waive the above-referenced breach of the Financial Covenant, and
the Bank has agreed to waive such breach of the Financial Covenant for the
reporting period ended December 31, 2010.  No waiver of any other provision of
the Original Loan Agreement shall be effective unless set forth in a writing and
signed by the parties hereto. This limited waiver shall be effective with
respect to the Financial Covenant only for the period specified above and shall
not constitute a waiver of any other requirement of the Loan Documents.


 
 

--------------------------------------------------------------------------------

 
SECTION 4.                      CONDITIONS
PRECEDENT.                                                      This Amendment
shall become effective upon (a) the execution and delivery of this Amendment by
the Borrower and the Bank and that certain Deposit Account Pledge Agreement of
even date herewith by the Borrower and the Bank; (b) the Bank’s receipt from the
Borrower of the reasonable fees and expenses of the Bank’s counsel; and (c) all
proceedings required to be taken by the Borrower in connection with the
transactions contemplated by this Amendment having been taken in form and
substance satisfactory to the Bank and its counsel, and the Bank having received
all such counterpart originals of this Amendment executed by all parties listed
on the signature page(s) and originals, certified or other copies of such other
documents as the Bank may reasonably request.


SECTION 5.                      NOVATION; DEFENSES AND CLAIMS.  Nothing
hereunder is intended, or shall be construed, to be a novation or an accord and
satisfaction of any obligation or liability of the Borrower to the Bank.  The
Borrower and any Guarantor do not now have, nor had at any prior time, any
defenses (including, without limitation, the defense of usury), claims,
counterclaims, cross-actions or equities or rights of rescission, setoff,
abatement or diminution, with respect to the Original Loan Agreement or any
other document executed in connection therewith, or the enforcement of Bank's
rights thereunder, and the Borrower and any Guarantor further waive and release
any and all such defenses, claims, counterclaims, cross-actions and equities,
and rights of rescission, set-off, abatement and diminution with respect
thereto.


SECTION 6.                      REPRESENTATIONS AND WARRANTIES. The Borrower
represents and warrants to, and agrees with the Bank, that this Amendment (and
any other document executed by the Borrower in connection with this Amendment)
has been duly authorized by all necessary company action on the part of the
Borrower, has been duly executed by a duly authorized officer (or officers) of
the Borrower and constitutes the valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with the terms hereof (and
thereof).


SECTION 7.                      BINDING EFFECT.  This Amendment shall be binding
upon the Borrower and the Bank and their respective successors and assigns, and
shall inure to the benefit of the Borrower and the Bank and their respective
successors and assigns.


SECTION 8.                      COUNTERPARTS.  This Amendment may be executed in
any number of counterparts and by the different parties on separate
counterparts.  Each such counterpart shall be deemed to be an original, but all
such counterparts shall together constitute one and the same agreement.


SECTION 9.                      AMENDMENT AND WAIVER.  No amendment of this
Amendment, and no waiver of any one or more of the provisions hereof shall be
effective unless set forth in a writing and signed by the parties hereto.


SECTION 10.                    GOVERNING LAW.  This Amendment and the rights and
obligations of the Borrower and the Bank shall be governed by and construed
according to the laws of the State of Maryland without regard to conflicts of
laws principles and the laws of the United States as the same may be applicable.


SECTION 11.                    SEVERABILITY.  Any provision of this Amendment
that is held to be inoperative, unenforceable, voidable or invalid in any
jurisdiction shall, as to that jurisdiction, be ineffective, unenforceable, void
or invalid without affecting the remaining provisions in that or any other
jurisdiction, and to this end the provisions of this Amendment are declared to
be severable.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers on the date
first above written, intending to create an instrument executed under seal.


 
 

--------------------------------------------------------------------------------

 


The “Bank”:
 
BANK OF AMERICA, N.A.
 
 
By:                                                      
Kevin Mahon
Senior Vice President
The “Borrower”:
 
GSE SYSTEMS, INC.
 
 
By:                                                      (Seal)
Jeffery G. Hough
Chief Financial Officer
 
 
GSE POWER SYSTEMS, INC.
 
 
By:                                                      (Seal)
Jeffery G. Hough
Chief Financial Officer
 
 





Federal law requires all financial institutions to obtain, verify and record
information that identifies each person who opens an account or obtains a
loan.  The Bank will ask for the Borrower’s legal name, address, tax ID number
or social security number and other identifying information.  The Bank may also
ask for additional information or documentation or take other actions reasonably
necessary to verify the identity of the Borrower, guarantors or other related
persons.


 
 